Order issued December 10, 2020




                                       In The

                              Court of Appeals
                                       For The

                         First District of Texas
                             ————————————
                              NO. 01-18-00600-CR
                             ———————————
                  KRISTIAN JOSEPH LAFLASH, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 355th District Court
                            Hood County, Texas
                       Trial Court Case No. CR13693


                             ABATEMENT ORDER1

     Appellant,   Kristian    Joseph    Laflash,   with   an   agreed   punishment

recommendation from the State, pleaded guilty to the second-degree offense of



1
     See Bautista v. State, 605 S.W.3d 520, 522 (Tex. App.—Houston [14th Dist.] 2020,
     no pet.).
indecency with a child by sexual contact, and the trial court deferred adjudication of

his guilt and placed him on community supervision for eight years. The State,

alleging violations of the conditions of his community supervision, then moved to

adjudicate appellant’s guilt of the charged offense. After a hearing, the trial court

found three allegations true, found appellant guilty, and assessed his punishment at

confinement for eighteen years. In two issues, appellant argues that he was not

mentally competent to waive his rights during the plea hearing or participate in the

hearing to adjudicate guilt. Because we conclude the record contains a suggestion

from a credible source that appellant may be incompetent, we hold that the trial court

abused its discretion when it failed to conduct an informal inquiry into appellant’s

competency to stand trial during the hearing on the motion to adjudicate. We

therefore sustain appellant’s second issue, abate appellant’s appeal, and remand to

the trial court for further proceedings consistent with this order.

                                     Background

      Appellant was charged by indictment with indecency with a child by contact

on February 8, 2017. After meeting with appellant and his family, appellant’s

counsel moved the trial court for a competency examination to determine whether

appellant was competent to stand trial. The trial court granted the motion and

appointed Dr. Barry Norman to perform the evaluation.




                                           2
      Dr. Norman evaluated appellant on March 10, 2017. On March 24, 2017, Dr.

Norman issued a report in which he opined that appellant was “competent to stand

trial at this time.” Dr. Norman’s opinions and findings were based on his clinical

interview of appellant, a mental status examination, behavioral observations, verbal

questioning, interviews with jail personnel, a review of appellant’s jail medical

records, incident reports, and a discussion with appellant’s attorney. Dr. Norman

attempted to speak with appellant’s father, but he was not successful.

      Dr. Norman opined in his report that appellant “is an individual with a

diagnosable mental illness/emotional disturbance,” namely, “Neurocognitive

Disorder, mild, secondary to brain surgery” and “Borderline Intellectual

Functioning.” He explained that Neurocognitive Disorder is a

      diagnosis given when an individual exhibits multiple cognitive deficits,
      including memory impairment and a disturbance in executive
      functioning, i.e., planning, organizing and sequencing thoughts and
      speech. Other cognitive impairments are typically present. This
      disorder is attributable to brain surgery and placement of a shunt.
      Cognitive deficits identified must be sufficiently severe to cause
      impairment in occupational or social functioning and must represent a
      decline from a previous higher level of functioning.

      Dr. Norman also explained that the term “Borderline Intellectual Functioning”

describes someone “whose intellectual and adaptive functioning are below average,

but do not meet the full criteria for a true intellectual disability.” Dr. Norman opined

that, despite his cognitive limitations, appellant does not appear “to meet the criteria

for classification as a mentally retarded person, based on vocabulary, fund [sic] of

                                           3
knowledge and complexity of thought.” According to Dr. Norman, appellant’s

condition had “lasted or is expected to last continuously for at least one year.”

      With respect to appellant’s ability to understand the charges and potential

consequences of the pending criminal proceedings, Dr. Norman stated:

      Defendant appears to have a rational and factual understanding of
      charges, though is unsure of the potential consequences and penalties,
      stating this [sic] his has not discussed those issues with him. With
      prompting, defendant was able to discuss some issues regarding the
      alleged offense, but exhibited some embarrassment discussing the
      charges. Statements made by defendant were not indicative of mental
      illness. Defendant appears to have a basic understanding of legal
      concepts, but will need assistance provided by his attorney.

      With respect to appellant’s ability to participate in his own defense, Dr.

Norman opined, among other things, that appellant “has the capacity to disclose

facts, events and state of mind associated with the alleged offense,” he “appears to

have [an] adequate understanding of the pending charges and could provide details

about history,” and he “appears competent to assist defense counsel.” Dr. Norman

stated that appellant does not have “major comprehension difficulties” and “[w]hile

[appellant] may be unclear regarding certain legal strategies, [he] demonstrated

ability to be educated by counsel regarding issues that may be unclear.”

      Dr. Norman also stated that appellant “did not have an understanding of the

various pleas, nor does he understand the implication of accepting an arranged plea

bargain. However, [appellant’s] responses were not suggestive of mental illness.

[Appellant] is capable of being educated in these areas by his attorney.” The trial

                                          4
court’s docket sheet reflects that the trial court received Dr. Norman’s report on

March 31, 2017.

      Appellant pleaded guilty on November 7, 2017 to the offense of indecency

with a child by sexual contact and signed a declaration of understanding regarding

his competency to stand trial and waiver of rights. During the plea proceedings,

appellant affirmed, in response to the trial court’s questions, that his attorney had

read the guilty plea memorandum to him and he understood it. He also affirmed that

he understood that by signing the document he was “voluntarily giving up a lot of

valuable rights that [he has] under the law,” including the right to a jury trial and to

testify in his own defense. Appellant further affirmed that he understood the charge

against him and the range of punishment for the charge and told the trial court that

he was not pleading guilty due to fear, threats, persuasion, or force. He also

acknowledged that by signing the plea memorandum he was telling the court that he

was “intelligently waiv[ing] and abandon[ing] the right of appeal in this case.” At

the conclusion of the hearing, the trial court entered an order of deferred

adjudication, placing appellant on community supervision for eight years. The trial

court certified that this was a plea-bargain case and, therefore, appellant did not have

a right to appeal, and that appellant had waived his right to appeal.

      On March 20, 2018, the State filed a motion to proceed with an adjudication

of guilt, alleging that appellant violated the terms of his community supervision by


                                           5
not paying court costs and fines in December 2017 and January 2018 and being

inside the same residence as two children under the age of seventeen without an

approved chaperone. On April 19, 2018, the State filed an amended motion to

proceed with an adjudication of guilt in which it alleged that appellant had also

violated the terms of his community supervision by purchasing, owning, or

possessing sexually explicit material and admitting that he had masturbated to

sexually explicit material that he had purchased, owned, or possessed.

      On May 15, 2018, the trial court held a hearing on the State’s motion. At the

State’s request, the trial court took judicial notice of all of the contents of the court’s

file and all prior proceedings in the case. Appellant pleaded “not true” to the State’s

allegation that he violated the terms of his community supervision by being inside

the same residence as two children under the age of seventeen without an approved

chaperone and pleaded “true” to the remaining allegations. Two witnesses testified

at the hearing about appellant’s mental status, including appellant’s probation

officer, Terri Meyer, and his father.2

      As relevant here, Meyer testified that appellant was “mentally challenged”

and that he had “struggled” with “the rules [and] with the limitations that were



2
      Two law enforcement officers also testified about the discovery of sexually explicit
      material on one of appellant’s cell phones and appellant’s admission that he had
      masturbated using the sexually explicit material. Appellant pleaded true to both
      allegations.
                                            6
required” of him while on community supervision. When Meyer was asked why

appellant had struggled with the rules, she testified, “Well, I mean, they’re life-

changing, and as far as the things that he did prior to probation and/or incarceration,

he did things like mowing lawns. He rode his bicycle all over his neighborhood, and

those are things that he was not able to do once probation started.” According to

Meyer, appellant had been receiving sex offender treatment while on community

supervision, but he was only attending group meetings because he was not able to

take the tests associated with treatment due to his low IQ of sixty. Meyer agreed that

an IQ of sixty is “below the normal range.” When asked if she believed that appellant

“completely understood the rules and regulations that he had to comply with,” Meyer

testified, “there was some things that he struggled with” because of his low IQ.

      Meyer testified that she made an unscheduled visit to the home appellant

shared with his father in March 2018. When she arrived at the home, she saw

appellant’s father and two children between the ages of one and three in the front

living room. Appellant, who was in his bedroom in the back of the home, told Meyer

that he had been staying in his room because the children were in the home.

      Appellant’s father testified that appellant, who has an IQ of sixty-one or sixty-

two, “[g]ets confused very often” and needs to have things explained to him more

than once. “Some things he just doesn’t get and -- he says he does, but he -- he

doesn’t.” He also explained that his daughter, appellant’s sister, had come by his


                                          7
home with her two young sons the day Meyer visited. The boys were only in the

home for an hour and appellant’s father and sister were with the boys the entire time.

Appellant’s father testified that he made sure that appellant stayed in his room and

had no interaction with the children. Although appellant’s father and sister had

completed chaperone training before Meyer’s visit, which would have allowed them

to supervise appellant’s interactions with the children, neither had been certified as

a chaperone. Appellant’s father testified that he had not realized that appellant was

able to access the internet with his cell phone, and that he would not allow appellant

to have a phone if he were placed back on community supervision.

      Appellant’s father also testified that appellant has a medical condition that

causes fluid to build up in his head. He had a shunt placed in his head when he was

a child which drains the excess fluid away from his brain and he requires ongoing

medical care to maintain the shunt. Appellant’s father testified that appellant had

been removed from his birth mother’s care for medical neglect when he was a young

child because she did not seek treatment for his condition. As a result of the delay in

treatment, the excess fluid damaged his brain and caused him to have an unusually

large head.

      At the conclusion of the hearing, the trial court adjudicated appellant guilty of

the charge of indecency with a child by sexual contact and sentenced him to eighteen

years’ imprisonment.


                                          8
      This appeal followed.

                               Adjudication of Guilt

      In his second issue, appellant argues that his due process rights were violated

because he was incompetent when the trial court adjudicated his guilt in May 2018.

He further contends that based on his father’s and probation officer’s testimony

during the hearing on the State’s motion to adjudicate guilt and statements in Dr.

Norman’s report, the trial court should have abated the hearing to evaluate his

competency to stand trial at that time.

      In Texas, an accused is presumed competent to stand trial unless proved

incompetent by a preponderance of the evidence. TEX. CODE CRIM. PROC. art.

46B.003(b). A person is incompetent to stand trial if he does not have sufficient

present ability to consult with his lawyer with a reasonable degree of rational

understanding, or a rational as well as factual understanding of the proceedings

against the person. Id. art. 46B.003(a). The relevant time frame for determining a

person’s competence is at the time of the proceedings. Lasiter v. State, 283 S.W.3d

909, 925 (Tex. App.—Beaumont 2009, pet. ref’d).

      The Code of Criminal Procedure establishes a two-step procedure trial courts

must employ before concluding that a defendant is incompetent to stand trial. Boyett

v. State, 545 S.W.3d 556, 563 (Tex. Crim. App. 2018). The first step is an informal

inquiry, and the second step is a formal competency trial. Id. An informal inquiry is


                                          9
triggered upon a suggestion from any credible source that a defendant may be

incompetent. Id. (citing TEX. CODE CRIM. PROC. art. 46B.004(a), (c), (c–1)). On

suggestion that the defendant may be incompetent to stand trial, the trial court must

conduct an informal inquiry to determine whether there is some evidence from any

source that would support a finding that the defendant may be incompetent to stand

trial. TEX. CODE CRIM. PROC. art. 46B.004(c). No further evidentiary showing is

required, nor is the trial court required to have a bona fide doubt regarding a

defendant’s competency. Id. art. 46B.004(c–1); see also Turner v. State, 422 S.W.3d

676, 692 (Tex. Crim. App. 2013) (explaining that Legislature rejected bona fide

doubt standard when it amended Article 46B.004). Some evidence of incompetency

to stand trial is a quantum of evidence that is “more than none or a scintilla, that

rationally may lead to a conclusion of incompetency.” Bautista, 605 S.W.3d at 527

(quoting Ex parte LaHood, 401 S.W.3d 45, 52–53 (Tex. Crim. App. 2013)).

      Evidence suggesting the need for an informal inquiry may be based on

observations made in relation to one or more of the factors set forth in article

46B.024 of the Code of Criminal Procedure, or on any other indication that the

defendant is incompetent within the meaning of article 46B.003. TEX. CODE CRIM.

PROC. arts. 46B.004(c-1), 46B.024. The factors set out in article 46B.024 include the

capacity of the defendant during criminal proceedings to (1) rationally understand

the charges against him and the potential consequences of those pending charges,


                                         10
(2) disclose to his defense counsel pertinent facts, events, and states of mind, (3)

engage in a reasoned choice of legal strategies and options, (4) understand the

adversarial nature of the criminal proceedings, (5) exhibit appropriate courtroom

behavior, and (6) testify. Id. art. 46B.024(1)(A)–(F). Additional considerations

include information regarding whether the defendant has a mental illness or an

intellectual disability, “whether the identified condition has lasted or is expected to

last continuously for at least one year,” whether medication is necessary to maintain

the defendant’s competency, and “the degree of impairment resulting from the

mental illness or intellectual disability . . . and the specific impact on the defendant’s

capacity to engage with counsel in a reasonable and rational manner.” Id. art.

46B.024(2)–(5).

      If a “trial judge finds that there is a suggestion of incompetency, he or she

shall conduct an informal inquiry to determine ‘if there is some evidence from any

source’ that would support a finding that the defendant is incompetent to stand trial.”

Druery v. State, 412 S.W.3d 523, 538 (Tex. Crim. App. 2013) (quoting Ex parte

LaHood, 401 S.W.3d at 52–53). We review a trial court’s decision to conduct an

informal inquiry for abuse of discretion. See Montoya v. State, 291 S.W.3d 420, 426

(Tex. Crim. App. 2009); Bautista, 605 S.W.3d at 530 (reviewing trial court’s

decision not to conduct informal inquiry for abuse of discretion). Under this

standard, we do not substitute our judgment for that of the trial court but determine


                                           11
whether the trial court’s decision was arbitrary or unreasonable. Montoya, 291

S.W.3d at 426.

      At the beginning of the May 2018 hearing on the State’s motion to adjudicate

guilt, the trial court took judicial notice of its record, which included the March 2017

report prepared by Dr. Norman. While Dr. Norman’s evaluation provided historical

information regarding appellant’s intellectual deficiencies and competency in March

2017, the testimony of appellant’s father and his probation officer at the adjudication

hearing provided the court with recent and specific testimony in May 2018 regarding

the degree of appellant’s impairment resulting from his intellectual disability. TEX.

CODE CRIM. PROC. art. 46B.024(2)–(5); see generally Lasiter, 283 S.W.3d at 909

(stating relevant time for determining person’s competency is time of proceeding).

For example, appellant’s probation officer testified that appellant had not been fully

participating in sex offender treatment because he was not able to take the necessary

tests due to his abnormally low IQ of sixty and appellant’s father offered similar

testimony regarding appellant’s low IQ. There is also testimony regarding

appellant’s difficulty comprehending the rules and requirements of his court-ordered

community supervision.

      The amount of information necessary to trigger an informal inquiry is low and

can be satisfied with a suggestion from any credible source that a defendant may be

incompetent. See Boyett, 545 S.W.3d at 563. Based on the record before us, we


                                          12
conclude that the evidence presented at the hearing on the motion to adjudicate,

including the testimony from appellant’s father and probation officer, meets this

minimal threshold and, therefore, the trial court was required at that point in time to

conduct an informal inquiry to determine whether there was some evidence from

any source that would support a finding that appellant was incompetent to stand trial.

See Clark v. State, 592 S.W.3d 919, 925 (Tex. App.—Texarkana 2019, pet. denied)

(“The amount of information necessary to trigger an ‘informal inquiry’ is low. It

‘may consist solely of a representation from any credible source that the defendant

may be incompetent.’”); cf. Turner, 422 S.W.3d at 694 (stating that although experts

initially determined that defendant was competent to stand trial, “the trial court was

effectively put on notice of the need to maintain vigilance to assure that the

appellant’s due process rights were preserved”).

      Accordingly, we hold that the trial court abused its discretion when it did not

conduct an informal inquiry into appellant’s competency during the hearing on the

motion to adjudicate guilt. We therefore sustain appellant’s second issue.

                                     Disposition

      Having sustained appellant’s second issue, we abate appellant’s appeal and

remand the case to the trial court. See Turner, 422 S.W.3d at 696–97 (abating appeal

and remanding case to trial court for determination of whether it was feasible to

conduct retrospective competency trial); Bautista, 605 S.W.3d at 530–31 (abating


                                          13
appeal and remanding case to trial court for determination of whether it was feasible

to conduct retrospective competency inquiry). On remand, the trial court shall,

within thirty days, initially determine the feasibility of a retrospective competency

inquiry given the passage of time, availability of evidence, and any other pertinent

considerations. See Turner, 422 S.W.3d at 696 (citing 43 George E. Dix & John M.

Schmolesky, Texas Practice: Criminal Practice and Procedure § 31:81, at 89–90 &

n.10 (3d ed. 2011)); Bautista, 605 S.W.3d at 530–31. If the trial court determines

that a retrospective competency inquiry is feasible, it shall conduct an informal

inquiry into appellant’s competency to stand trial. Id. at 531. If the informal inquiry

establishes that there is “some evidence from any source . . . that would support a

finding that [appellant] may be incompetent to stand trial,” it shall conduct a formal

competency trial. Turner, 422 S.W.3d at 692 (quoting TEX. CODE CRIM. PROC. art.

46B.004(c)). In making this determination, the trial court must consider only that

evidence tending to show incompetency, “putting aside all competing indications of

competency, to find whether there is some evidence, a quantity more than none or a

scintilla, that rationally may lead to a conclusion of incompetency.” Id. (quoting Ex

parte LaHood, 401 S.W.3d at 52–53). Regardless of whether the trial court deems a

retrospective competency inquiry feasible or not, the record of the trial court’s

proceedings on remand shall be filed with this Court on or before ninety days from




                                          14
the date of this order for reinstatement of appellant’s appeal. See Turner, 422 S.W.3d

at 697; Bautista, 605 S.W.3d at 531.




                                              Russell Lloyd
                                              Justice


Panel consists of Justices Keyes, Lloyd, and Landau.

Keyes, J., concurring.

Publish. TEX. R. APP. P. 47.2(b).




                                         15